UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 12, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation) 333-214643 47-3278534 (Commission File No.) (IRS Employer Identification No.) #A, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01.Other Information Attached are copies of the test results that the company has received. The company’s Banana OG tested at over 27% THC. The additional test are still being completed. The tests are the Certificate of Analysis from the lab. Item 9.01.Financial Statements and Exhibits Exhibit 99.1 Test Result 1 Exhibit 99.2 Test Result 2 Exhibit 99.3 Test Result 3 Exhibit 99.4 Test Result 4 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: September 12, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
